DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1, 2, 4, 5, 16, 27, 35, 36, 47, 49, 63, 69, 73, 75, 79, 80, 89, 94, 96, and 97) and species (linker is present and is phosphodiester, Xc is a hydrophobic moiety, single stranded siRNA (antisense strand of the siRNA) one or more 2’-methoxy ribonucleotides of claim 27 and the anchor is fully chemically modified as recited in claim 49) in the reply filed on 12/24/20 is acknowledged.
Upon further consideration, group III (claims 98 and 99) is rejoined with the elected invention and examined.  In addition, the species requirement is withdrawn and the non-elected species are joined with the elected species.
Claims 76, 78 and 95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/24/20.
Claim Interpretation
Any structural limitation after the term ‘optional’ or ‘optionally’ in any pending claim (e.g., claim 1) is not required because the terms do not require these limitations to complete the pre-amble of the claim or are required as part of a structural limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation about 50%, and the claim also recites about 100% which is the narrower statement of the range/limitation. Claim 80 recites duplex region is about 10 to about 50 base pairs in length and the claims also recites the duplex region is 13, 14, 15, 16, 17, or 18 base pairs.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 16, 27, 47, 49, 69, 75, 96 and 98 are rejected under 35 U.S.C. 102(b) as being anticipated by Geall et al. (US 20170281795).
‘795 discloses a pharmaceutical composition comprising a chemically modified siRNA comprising an antisense and a sense strand that comprise at least about 16 contiguous nucleotides, wherein the sense strand is attached to at least one PEG moiety (having about 2,000 Daltons, Da) and an acceptable carrier.  See pages 1-42, .  

Claims 1, 2, 4, 5, 16, 27, 47, 49, 69, 75, 96 and 98 are rejected under 35 U.S.C. 102(b) as being anticipated by McSwiggen et al. (US 20070004665).
‘665 discloses a pharmaceutical composition comprising a chemically modified siRNA comprising an antisense and a sense strand that comprise at least about 16 contiguous nucleotides, wherein the sense strand is attached to at least one PEG moiety (having about 2,000 Daltons, Da) and an acceptable carrier.  See pages 3-19, 25, 58, 59, 65-68, and 108-109 and Figures 56-66.  The composition would meet the structure of formula (I) in claim 4.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983).

Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable McSwiggen et al. (US 20070004665) as applied to 1, 2, 4, 5, 16, 27, 47, 49, 69, 75, 96 and 98 above, and in further view of Khvorova et al. (US 2012/0052487, cited on an IDS). 
‘665 teaches an oligonucleotide that would read on the universal anchor oligonucleotide of claim 98, but does not specifically teach the first strand and the anchor strand comprises a GC content between about 35% to about 100%.
However, at the time of the effective filing date, ‘487 teaches a double stranded RNAi for reducing expression of a target gene (paragraph 11).  The RNAi can be designed to maximize the RNAi effect by using a low GC content (about 30-52%).  See pages 17 and 18 and Figure 3B.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘665 taken with ‘487, namely to make the first strand and the anchor strand comprise a GC content between about 35% and 100% arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to ‘665 taken with ‘487 to optimize and study the function of this oligonucleotide in a cell line.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.






s 1, 2, 4, 5, 16, 27, 35, 36, 47, 49, 63, 69, 73, 75, 79, 80, 89, and 96-98 are rejected under 35 U.S.C. 103 as being unpatentable over Fam et al. (WO 2007/056153).
‘153 discloses a composition comprising a siRNA (known as meroduplex RNA, mdRNA) comprising three strands (A, B1 and B2), wherein A:B1B2 comprises about 14 total base pairs and about 22 total base pairs, wherein A represents the antisense strand and B1B2 represent the sense strand, wherein A is about 16 to about 22 nucleotides; wherein B1 and B2 are each about 1 to about 15 nucleotides, wherein the combined length of B1+B2 is between about 18 and 22 nucleotides and a peptide, wherein the peptide is conjugated to the siRNA (Pages 25-30, 35-39, 46, 54, 60, 61, and 86-93).  The peptide can be attached to the 5’ end of the sense strand.  PEG from about 2,000 to about 50,000 daltons can be attached to the siRNA (page 61).  The composition can comprise a pharmaceutically acceptable carrier.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date, namely to conjugate the peptide to the 5’ end of B2 of the sense strand to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to attach the peptide to the 5’ terminus of B2 of the sense strand to reduce the off-target effect of the siRNA.  To successfully reduce expression of a target gene in a cell, a person of ordinary skill in the art would make the mdRNA have the first oligonucleotide sequence (A) and another oligonucleotide sequence (B2) have about 5 to 15 nucleotides in length and attached to more than one polymer (PEG) to assist in delivery or bioavailability of the siRNA.  The product made obvious by ‘153 would read on claim 4 wherein the linker is absent and Xc is absent.  A person of 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.






	



	
Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Fam et al. (WO 2007/056153) as applied to claims 1, 2, 4, 5, 16, 27, 35, 36, 47, 49, 63, 69, 73, 75, 79, 80, 89, and 96-98 above, and further in view of Khvorova et al. (US 2012/0052487, cited on an IDS).
‘153 does not specifically teach the first strand and second strand comprise a GC content of between about 35 and 100%.
However, at the time of the effective filing date, ‘487 teaches a double stranded RNAi for reducing expression of a target gene (paragraph 11).  The RNAi can be designed to maximize the RNAi effect by using a low GC content (about 30-52%).  See pages 17 and 18 and Figure 3B.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘153 taken with ‘487, namely to make the first strand and the anchor strand comprise a GC content between about 35% and 100% arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to ‘153 taken with ‘487 optimize and study the function of this oligonucleotide in a cell line.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
Allowable Subject Matter
Claim 94 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635